In an action to recover damages for personal injuries, the appeal is (1) from a judgment entered upon a jury verdict in favor of respondents, and (2) from an order denying appellant’s several motions for judgment and to set aside the verdict and for a new trial. Respondents were riding in a truck 11 feet high and were injured in attempting to pass under a bridge which carried appellant’s tracks over a public highway and which had a road clearance of 10 feet, 3 inches. Judgment and order unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallman, JJ.